Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 1 of 22




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:21-CV-81417


   LAWRENCE YORE, as Personal Representative
   For the ESTATE OF REBECA YORE,
   Deceased,

           Plaintiff,

   vs.

   GVDB OPERATIONS, LLC, a Florida
   Limited Liability Company d/b/a
   GRAND VILLA OF DELRAY EAST
   and JSMGV MANAGEMENT
   COMPANY, LLC, a Florida Limited
   Liability Company,

         Defendants.
   ________________________________/

                                PLAINTIFF’S MOTION TO REMAND
         Plaintiff, LAWRENCE YORE, as Personal Representatives of the ESTATE OF REBECA

  YORE, Deceased, by and through the undersigned counsel, and pursuant to 28 U.S.C. § 1447,

  hereby moves this Honorable Court to remand these proceedings back to the Fifteen Judicial

  Circuit in and for Palm Beach County, Florida and in support thereof states as follows:

                  On August 16, 2021, the defendants jointly filed there Notice of Removal [D.E. 1].

                  Although the Notice of Removal alleges that this Court has subject matter

  jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1442(a)(1), Plaintiff’s Complaint asserts no

  causes of action arising under federal law and Defendants are not Federal officers.

                  Plaintiff’s claims for negligence arise solely under state law and raise no issues

  of federal law. Under the well-pleaded complaint rule, this fact is normally determinative that

  there is no federal question jurisdiction. See Blab T.V. of Mobile, Inc. v. Comcast Cable
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 2 of 22



  Commc’ns, Inc., 182 F.3d 851, 854 (11th Cir. 1999).

                   Instead, Defendants allege that federal question jurisdiction exists because they

  intend to raise an affirmative defense under the Public Readiness and Emergency

  Preparedness(“PREP”) Act, 42 U.S.C. §§ 247d-6d, 247d-6e.1

                   Defendants further claim as a defense that the Federal officer removal statute

  applies, 28 U.S.C. § 1442(a)(1).

                   An affirmative defense cannot create federal question jurisdiction even if that

  defense arises under federal law. See Kemp v. IBM Corp., 109 F.3d 708, 712 (11th Cir. 1997).

                   Furthermore, the PREP Act should not be given “complete preemption” effect

  because this is a rare doctrine that only applies where Congress has shown a clear intent to

  completely displace state law. See Cmty. State Bank v. Strong, 651 F.3d 1241, 1260 n. 16

  (11th Cir. 2011); Atwater v. NFL Players Ass’n., 626 F.3d 1170, 1176 n. 7 (11th Cir. 2010).

                   The text of the PREP Act shows no congressional intent to completely displace

  state negligence law, even where that state law is applied to claims involving COVID-19. The

  contrary opinion of the former general counsel for the Department of Health and Human Services

  is not entitled to any deference under Chevron U.S.A., Inc. v. Natural Resources Defense

  Council, Inc., 467 U.S. 837 (1984), and is unpersuasive when compared to the clear text of the

  PREP Act.

                   For these reasons, and those set forth in the accompanying Memorandum of

  Law, Plaintiff submits that this Court should follow the overwhelming authority of federal

  courts throughout the United States and remand this case to the state court in which it originated.


             WHEREFORE, Plaintiff respectfully moves this Court to remand this case to the Circuit

      Court for the Fifteenth Judicial Circuit in and for Palm Beach County, Florida.


  1As explained later in the Motion, the PREP Act grants immunity under certain limited circumstances. Immunity is
  an affirmative defense. See Espanola Way Corp. v. Meyerson, 690 F. 2d 827, 830 (11 Cir. 1982)(holding generally that
  immunity is an affirmative defense).


                                                           2
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 3 of 22




                                   LOCAL RULE 7.1(a)(3) CERTIFICATION

                Plaintiff’s counsel advised defense counsel that they intend to move this Court to

      remand this case, and defense counsel advised that they did not consent to the relief

      requested in this Motion.


              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND

         I.        INTRODUCTION


         Nearly every federal court to have considered this issue has granted a motion to remand

  from the Second through the Eleventh District Courts. See Gunter v. CCRC OPCO-Freedom

  Square, LLC, No. 8:20-cv-1546 (M.D. Fla. Oct. 29, 2020); Estate of Olive B. Smith v. The Bristol

  at Tampa Rehab. And Nursing Ctr., LLC, 2021 WL 100376 (M.D. Fla. Jan. 12, 2021); Baskin v.

  Big Blue Healthcare, Inc., 2020 WL 4815074 (D. Kan. Aug. 19, 2020); Estate of Maglioli v.

  Andover Subacute Rehab. Ctr. I, 478 F. Supp. 3d 518 (D.N.J. 2020); Saldana v. Glenhaven

  Healthcare LLC, 2020 WL 6713995 (C.D. Cal. Oct. 14, 2020); Martin v. Serrano Post Acute LLC,

  2020 WL 5422949 (C.D. Cal. Sept. 10, 2020); Sherod v. Comprehensive Healthare Mgmt. Svcs.,

  LLC, 2020 WL 6140474 (W.D. Pa. Oct. 16, 2020); Lyons v. Cucumber Holdings, LLC, 2021 WL

  364640 (C.D. Cal. Feb. 3, 2021); Perez v. Southeast SNF LLC, 2021 U.S. Dist. LEXIS 70066

  (W.D. Tx Apr. 12, 2021); Maltbia v. Big Blue Healthcare, 2021 U.S. Dist. LEXIS 60254 (D. Kan.

  Mar 30, 2021); Estate of Winfred Cowan v. Lp Columbia Ky, 2021 U.S. Dist. LEXIS 61708 (W.D.

  Ky Mar. 30, 2021);         Estate of Judith Joy Jones v. St. Jude Operating Co., 2021 U.S. Dist.

  LEXIS 43876 (D. Oreg. Feb. 16, 2021);2 but see Garcia v. Welltower OpCo Group, LLC, 2021




  2Counsel is also aware of a Motion to Remand, fully briefed, and an Order granting a similar Motion as this
  Motion before this District Court regarding the exact same Defendant facility and the exact same defense
  counsel. See Lisitano v. GVDB Operations, LLC, 9:21-cv- 80113-DM [D.E. 8]; Schleider v. GVDB Operations, LLC,
  9:21-CV-80664-WPD [D.E. 8, 25]; Order Remanding Case to State Court, attached hereto as Exhibit A.


                                                          3
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 4 of 22



  U.S. Dist. LEXIS 25738 (C.D. Cal. Feb. 10, 2021).3

        This case should be remanded for four reasons:

        First, under the “well-pleaded complaint rule,” the allegations in a plaintiffs complaint

  “govern[] the jurisdictional determination.” Blab T.V. of Mobile, Inc. v. Comcast Cable Commc

  ’ns, Inc., 182 F.3d 851, 854 (11th Cir. 1999). As a result, “the question whether a claim ‘arises

  under’ federal law must be determined by reference to the ‘well-pleaded complaint.’” Merrell Dow

  Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986). The complaint here does not identify or

  implicate any federal statute or regulation.

        Second, even assuming the PREP Act were relevant to the allegations in the Complaint,

  the PREP Act does not create a private cause of action for the omissions identified in Plaintiff’s

  complaint. This fact alone is sufficient, under most circumstances, to defeat federal question

  jurisdiction. See Merrell Dow, 478 U.S. at 817; Crooke-Petite-El v. Bumble Bee Seafoods, LLC,

  502 Fed.Appx. 886, 887-88 (11th Cir. 2012).

        Third, an affirmative defense of federal preemption does not create federal question

  jurisdiction. Kemp v. IBM Corp., 109 F.3d 708, 712 (11th Cir. 1997). Even assuming

  Defendants’ affirmative defense was relevant to this Court’s jurisdiction, the defense does not

  raise a substantial, disputed question regarding the proper legal meaning of the PREP Act, but

  instead raises factual , case-specific issues as to whether the death of Plaintiff’s decedent was

  caused by the use of a “covered countermeasure.” Such fact-bound issues as the cause of

  disease or death cannot support federal question jurisdiction “without disturbing [a]

  congressionally approved balance of federal and state judicial responsibilities.” Grable & Sons

  Metal Prods., Inc. v. Darue Eng’g & Mfg. Co., 54 U.S. 308, 314 (2005). See also Adventures

  Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1296 (11th Cir. 2008) (noting that “fact-bound and

  situation-specific federal issues raised in the context of state law claims are insufficient to support


  3The Garcia case cited by Defense appears to be a single outlier case, from a single Central District court which even
  conflicts with multiple decisions within that same District.


                                                            4
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 5 of 22



  federal question jurisdiction) (quoting Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S.

  677, 700-01 (2006)).

       Fourth, the PREP Act is not a “complete preemption” statute. Several courts have granted

  plaintiffs’ motions to remand because complete preemption is a “rare doctrine” that does not apply

  to the PREP Act, e.g., Estate of Maglioli, supra. Nothing in the Declarations by the Secretary of

  Health and Human Services changes the preemptive force (or lack thereof) of the PREP Act, and

  the advisory opinion of HHS’s former counsel is incorrect, has no legal force, and is entitled to no

  deference.

             Therefore, this Court should remand this action.

       II.      FACTUAL BACKGROUND

             This matter began after REBECA YORE was admitted as a patient to the Memory

   Care unit at GVDB, beginning on or about October 25, 2019. Complaint ¶ 9. During her

   admission COVID-19, broke out, she contracted the virus and ultimately died, all while in the

   care of GVDB. Complaint ¶¶11-12.          Plaintiff filed this cause of action as representative

   of the Estate, in the Fifteenth Judicial Circuit in and for Palm Beach County Florida. In

   Plaintiff’s Complaint it is specifically stated that:
                 14.This matter is NOT subject to the PREP Act, 42 U.S.C.A. §247d-
                 6d(a)(1) because the allegations in this Complaint DO NOT allege
                 any “countermeasures” taken by the Defendants as defined by the
                 Prep Act. In fact, Plaintiffs allege the lack of, and complete failure to
                 provide, any appropriate countermeasures to prevent the rampant
                 spread of COVID-19 at Defendants’ facility.

   Complaint ¶ 14.

             Additionally, Plaintiff has alleged that Defendants’ actions were “willful misconduct

   or gross negligence [and their] conduct was in disregard of a known or obvious risk that was

   so great as to make it highly probable that the harm it caused, outweighed any actions it took.

   See e.g., Complaint ¶ 74. Contrary to any “use” of countermeasures, Plaintiff has alleged




                                                    5
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 6 of 22




      that Defendants:
                    a . Failed to provide or require personal protective equipment to
                    workers and residents.

                    b . Failed to put in place adequate protection measures in the
                    face of a global pandemic which put at high risk, its patients, such
                    as the deceased.

                    c . Withheld information from its own workforce, residents, as well as
                    family members and individuals with specific power of attorney for
                    residents regarding the dangers associated with its infection control
                    measures.

     Complaint ¶ 17 (emphasis added). It is further alleged that these failures were so egregious that

     over 40 patients contracted COVID-19, at least 16 in the deceased’s same memory care unit,

     and over 10 people died. Complaint ¶ 17. The breadth of the Defendants’ horrendous failures to

     follow basic guidelines of sanitation and cleanliness were outlined in a detailed report by the

     Florida Department of Health. Complaint ¶ 22. Further, the facts which support Plaintiff’s

     allegations of willful and grossly reckless behavior by Defendants are specifically alleged in detail

     in the Complaint. Complaint ¶ 19-67. The Complaint then only alleges four counts: Count I -

     Survival Claim against GVDB Operations, LLC for Violation of Fla. Stat. § 429, et.seq.; Count II

     - Wrongful Death Claim against GVDB Operations, LLC for Violation of Fla. Stat. § 429, et.seq.;

     Count III - Survival Claim against JSMGV Management Company, LLC for Violation of Fla.

     Stat. § 429, et.seq.; Count IV - Wrongful Death Claim against JSMGV Management

     Company, LLC for Violation of Fla. Stat. § 429, et.seq.

            Defendants removed this case on the purported basis that the PREP Act, 42 U.S.C. §§

     247d- 6d, 247d-6e provides a preemption defense, which Defendants argue must be heard in

     this Court. Because the PREP Act forms the primary basis for Defendants’ claims of

 4   jurisdiction, some discussion of that Act is necessary.

            The PREP Act was enacted on December 23, 2005, and “authorizes the Secretary of

     Health and Human Services (the Secretary) to issue a Declaration to provide liability immunity




                                                      6
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 7 of 22



  to certain individuals and entities (Covered Persons) against any claim of loss caused by, arising

  out of, relating to, or resulting from the manufacture, distribution, administration, or

  use      of,      medical countermeasures (Covered Countermeasures).” The PREP Act also

  “authorizes the Countermeasures Injury Compensation Program (CICP) to provide benefits

  to certain individuals or estates of individuals who sustain a covered serious physical injury

  as the direct result of the administration or use of the Covered Countermeasures.4

                    The PREP Act is invoked when the Secretary of [HHS]
                    issues a declaration determining … that a disease or other
                    health condition constitutes a public health emergency. 42 U.S.C.
                    § 247d-6d(b). If the Secretary determines that such conditions
                    exist, he or she ‘may make a declaration, through publication in the
                    Federal Register, recommending … the manufacture, testing,
                    development, distribution, administration, or use of one or more
                    covered countermeasures, and stating that [42 U.S.C. 247d-6d(a)]
                    is in effect with respect to the activities so recommended.’ The
                    Secretary has issued such a declaration regarding the COVID-19
                    pandemic.

      Baskin, *4.


                    In sum, the PREP Act creates immunity for all claims of loss
                    causally connected to the administration or use of covered
                    countermeasures, which are certain drugs, biological products,
                    or devices. … State laws that differ or conflict regarding the
                    administration or use of covered countermeasures are preempted.

      Baskin, *5.

             As another District Court in a COVID-19 case noted “Section 247d-6d does contain an

      explicit provision regarding preemption, though it does not apply here … this provision

      pertains to a form of preemption, ‘conflict preemption,’ but does not by itself mandate a


  4 Significantly, the CICP program instructions state in section I of the instructions: “[i]n order to be considered for
  Program benefits, an injured countermeasure recipient must have been administered or used a covered
  countermeasure according to the terms of a declaration (or in a good faith belief of such).” (emphasis added). Then
  again in Section II of the instructions, the CICP programs states “[a]n individual who was administered or who used
  a covered countermeasure may be eligible for out-of-pocket, unreimbursable medical and lost employment income
  benefits.” Then again in Section II it states [t]o be a survivor eligible for death benefits, the injured countermeasure
  recipient must have died as a direct result of his or her injuries resulting from the administration or use of a covered
  countermeasure.” This phrase is used continuously throughout the CICP program instructions. Ex. B


                                                             7
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 8 of 22




     federal forum or completely preempt all claims arising out of the adequacy, or not, of the

     medical care afforded by these defendants when infected with the COVID-10 virus.” Maglioli,

     supra, 478 F. Supp. 3d at 528.

               Defendants’ notice of removal claims that, although there is no express preemption

     provision in the PREP Act providing for a federal forum, the PREP Act should be given

     “complete preemption” status, and alternatively posits that Plaintiff’s Complaint, which is

     based entirely on state-law claims, raises substantial questions of the meaning of federal law

     that should be adjudicated in a federal forum, i.e. the Grable analysis.

        III.     LEGAL PRINCIPLES GOVERNING REMOVAL JURISDICTION

               “It is axiomatic that the jurisdiction of the federal courts is limited, with its scope

     defined by the Constitution and by statute.” See B, Inc. v. Miller Brewing Co., 63 F.2d 545,

     548 (5th Cir. 1981). “[B]ecause a federal court is powerless to act beyond its statutory grant

     of subject matter jurisdiction, a court must zealously insure that jurisdiction exists over a case”

     Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).

               “On a motion to remand, the removing party bears the burden of showing the

     existence of federal subject matter jurisdiction.” Conn. State Dental Ass’n v. Anthem Health

     Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009). Removal jurisdiction exists only if the

     federal district court could have exercised original jurisdiction over the action. See 28

     U.S.C. §1441(a). To meet its burden, the removing                  party   must    prove,   by   a

     preponderance of the evidence, the facts supporting federal jurisdiction. McCormick v.

     Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).

 5             “Because removal jurisdiction raises significant federalism concerns, federal

     courts are directed to construe removal statutes strictly.” Univ. of S. Ala. v. Am. Tobacco Co.,



                                                      8
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 9 of 22




      168 F.3d 405, 411 (11th Cir. 1999). “Indeed, all doubts about jurisdiction should be resolved

      in favor of remand to state court.” Id. Accordingly, “the trial court must be certain of its

      jurisdiction before embarking upon a safari in search of a judgment on the merits.” Miller

      Brewing, 663 F.2d at 548-49.

         IV.  PLAINTIFF’S STATE-LAW NEGLIGENCE CLAIMS RAISE NO QUESTION OF
         FEDERAL     LAW    THAT     WOULD    CREATE   FEDERAL   QUESTION
         JURISDICTION UNDER 28 U.S.C. § 1331.

         A. Generally, a Complaint Alleging a State-Law Cause of Action Will Not Support
            Federal Question Jurisdiction.

           In Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-95 (11th Cir. 2008),

  the Eleventh Circuit reaffirmed the familiar rule that “In determining whether jurisdiction exists

  under 28 U.S.C. § 1331, a court must look to the well-pleaded complaint alone.” (citing

  Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908).5 The plaintiff in Adventure

  Outdoors was a firearms dealer that had been accused by investigators of violating various

  federal laws. Id. at 1293- 94. The dealer filed a lawsuit in state court alleging defamation and other

  related state-law claims. Id. at 1294. The defendant filed a notice of removal, and the District Court

  concluded it had jurisdiction, then dismissed several of the dealer’s claims. Id. at 1295. The

  Eleventh Circuit reversed because the causes of action as framed by the dealer’s original

  complaint raised state-law issues. Although the defamatory statements concerned alleged

  violations of federal law, the Court did not consider that enough to warrant federal jurisdiction

  where the complaint otherwise did not assert any right to recovery under federal law, stating

  “Our concern is that by authorizing the exercise of federal jurisdiction here, we would open



  5 An exception to the well-pleaded complaint rule is the complete preemption doctrine, which requires a statute to
  have preemptive force so “extraordinary” that it completely preempts state law and “converts an ordinary state
  common-law complaint into one stating a federal claim for purposes of the well-pleaded complaint rule.” Caterpillar
  Inc. v. Williams, 482 U.S. 386, 393 (1987) (citations omitted). As explained later in the Motion, the complete
  preemption doctrine is inapplicable to this case because the PREP Act does not apply.



                                                          9
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 10 of 22



   the doors of the federal courts in this circuit whenever a defamation defendant accuses a plaintiff

   of violating federal law.” Id. at 1302.

   Plaintiff’s Complaint does not even allege a violation of Federal law, it here alleges entirely state-

   law causes of action. The Complaint has even less of a connection to federal issues than the

   complaint in Adventure Outdoors. Under the well-pleaded complaint rule, it must be presumed

   that this Court does not have subject matter jurisdiction. See Madzimoyo v. The Bank of New

   York Mellon Trust Co., N.A., 440 Fed.Appx. 728 (11th Cir. 2011).


         B. The PREP Act Does Not Create a Private Right of Action for the Omissions
              that Form the Basis of Plaintiff ’s Claims.

         In Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804 (1986), the Supreme Court held

   that a plaintiff’s allegation that a defendant had violated a federal statute, as a basis for meeting an

   element of a state law cause of action, did not give rise to federal question jurisdiction under 28

   U.S.C. § 1331, where the federal statute did not provide a private right of action. In inquiring

   “whether jurisdiction may lie for the presence of a federal issue in a nonfederal cause of

   action,” 478 U.S. at 810, the Supreme Court placed primary emphasis on whether the federal

   statute in question creates a private right of action. “Given the significance of the assumed

   congressional determination to preclude federal private remedies, the presence of the federal

   issue as an element of the state tort is not the kind of adjudication for which jurisdiction would

   serve congressional purposes and the federal system.” Merrell Dow, 478 U.S. at 814. Because

   Congress did not provide for a private remedy for violations of the FDCA, this “is tantamount

   to a congressional conclusion that the presence of a claimed violation of the statute as an

   element of a state cause of action is insufficiently ‘substantial ’ to confer federal-question

   jurisdiction.” Id.

         More recently, in Grable & Sons Metal Prods., Inc. v. Darue Eng ’g & Mfg. Co., 545 U.S.

   308 (2005), the Supreme Court indicated that Merrell Dow was not intended to provide a “bright-




                                                     10
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 11 of 22



   line rule” that the absence of a private right of action in a federal statute precludes exercise of

   federal question jurisdiction over a state law claim premised in part on the provisions of a

   federal statute. Grable, 545 U.S. at 317. “Accordingly, Merrell Dow should be read in its entirety

   as treating the absence of a federal private right of action as evidence relevant to, but not

   dispositive of, the ‘sensitive judgments about congressional intent’ that § 1331 requires.” Grable,

   545 U.S. at 318. Even while approving of this exercise of federal question jurisdiction, the

   Grable Court noted that, under the Merrell Dow decision, “A general rule of exercising federal

   jurisdiction over state claims resting on federal mislabeling and other statutory violations would

   thus have heralded a potentially enormous shift of traditionally state cases into federal courts.”

   Id. at 319. The Supreme Court has thus remained consistent on the point that state-law claims –

   even where they depend on violations of federal law - do not support the exercise of federal

   jurisdiction.

         While necessarily acknowledging the Grable Court’s caveat that Merrell Dow did not create

   a bright-line rule, the Eleventh Circuit has continued to treat the absence of a federal private right

   of action as a critical component of federal question jurisdiction. Indeed, in Crook-Petite-El v.

   Bumble Bee Seafoods, LLC, 502 Fed.Appx. 886 (11 Cir. 2012), the Eleventh Circuit flatly rejected

   the notion that alleging a violation of a federal statute as part of a state tort law claim could

   support federal jurisdiction, where the federal statutes did not provide a private right of action.

   Crook-Petite-El, 502 Fed.Appx. at 887-88; see also Adventure Outdoors, Inc. v. Bloomberg, 552

   F.3d 1290, 1302-03 (11th Cir. 2008) (noting that the absence of a private right of action in federal

   criminal statutes was strong evidence that Congress intended that state courts should

   adjudicate state law claims that included allegations involving federal criminal laws). The federal

   district courts in Florida, when analyzing similar jurisdictional issues after Grable, have also

   continued to place key importance on whether the federal statute in question creates a private

   right of action. “The absence of a federal cause of action for FDCA violations weighs heavily in

   favor of the conclusion that the federal issues in this case are not substantial enough to support


                                                    11
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 12 of 22



   federal question jurisdiction.” Marcus v. Medical Initiatives, Inc., 2013 WL 718630 at *6 (M.D.

   Fla., Feb. 27, 2013).

          The PREP Act does not create any federal cause of action for ordinary negligence,

   regardless of whether that negligence causes a COVID-19 infection. This fact “weighs heavily

   in favor of the conclusion” that there is no federal question jurisdiction.


        C. An Affirmative Defense of Federal Preemption Does not Support Federal
           Question Jurisdiction.

        The PREP Act’s preemption provision provides only for conflict preemption. Maglioli, supra.

   Conflict preemption, like express or field preemption, is a species of “ordinary preemption.”

   Devon Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1203 n.4 (10th

   Cir. 2012). “[O]rdinary preemption may be invoked in both state and federal court as an

   affirmative defense to the allegations in a plaintiff’s complaint.” Geddes v. American Airlines,

   Inc., 321 F.3d 1349, 1352 (11th Cir. 2003). The court also stated that “a case may not be

   removed to federal court on the basis of a federal defense, including that of federal preemption.”

   Id. at 1352-53 (emphasis in original, citing Caterpillar, Inc. v. Williams, 482 U.S. 386, 393

   (1987)).

        Defendants’ position is that they are entitled to protection from liability by virtue of

   employing “covered countermeasures” under the PREP Act. The have not yet pleaded any

   facts in support of its defense, and no allegations in the Complaint support that defense.

   Presumably, Defendants intend to try to establish that the standard of care to which Florida law

   subjects Defendants generally has been displaced by the provisions of the PREP Act. This is a

   defense that Defendants can invoke “in both state and federal court” under Geddes and

   Caterpillar. A conflict preemption defense like the one Defendants raise does not support

   federal question jurisdiction; a state court is just as capable of adjudicating this defense.




                                                    12
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 13 of 22




        D. Defendant’s Preemption Defense does not Support Federal Question
           Jurisdiction under Grable.

        In some cases, federal courts have found that a federal statute so thoroughly displaces

   state law that it constitutes “complete” preemption. Otherwise, federal preemption defenses may

   be raised in state court. See Geddes. Defendant suggests a third option that has not yet been

   recognized by any federal court: finding federal question jurisdiction on the basis that an

   affirmative defense raises “substantial federal legal and policy issues” within the meaning of

   Grable & Sons Metal Products, Inc. v. Darue Eng ’g. & Mfg., 545 U.S. 308 (2005). The rationale of

   Grable has only ever been applied to federal-law issues raised by a state-law cause of action,

   not a defense.

        Even as expressed by Defendants, though, the defense they intend to raise does not

   implicate a pure legal question under the PREP Act, but instead implicates factual issues.

   Plaintiff’s Complaint does not allege that Defendants employed “covered countermeasures” as

   that term is used in the PREP Act, or that Ms. Yore contracted COVID-19 as a result of the use

   of such countermeasures. The Complaint simply alleges that Defendants were negligent under

   Florida law.

        Defendants argue that Plaintiff’s claim may still be preempted because the omission giving

   rise to state-law liability might (as a matter of fact) be the failure to use a covered

   countermeasure. Plaintiff’s Complaint does not say as much, but taking Defendants’ argument by

   its terms, it continues that the PREP Act may provide protection from liability even where

   Defendants opt not to use a covered countermeasure. For this point it relies on the HHS’s Fourth

   Declaration, 85 Fed. Reg. 79190 (Dec. 9, 2020). Defendants claim that the Fourth Declaration

   “urges courts to implement ‘exclusive federal jurisdiction’ of COVID-19 actions.” [D.E. 1, p. 17].

   The phrase “exclusive federal jurisdiction” does not appear anywhere in the Fourth Declaration, so

   it is unclear what Defendants intended to quote. What that Declaration says (p. 79197) is:

                    Where   there   are   limited   Covered   Countermeasures,    not


                                                    13
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 14 of 22




                   administering a Covered Countermeasure to one individual in
                   order to administer it to another individual can constitute “relating
                   to . . . the administration to . . . an individual” under 42 U.S.C. §
                   247d-6d. For example, consider a situation where there is only one
                   dose of a COVID- 19 vaccine, and a person in a vulnerable
                   population and a person in a less vulnerable population both
                   request it from a healthcare professional. In that situation, the
                   healthcare professional administers the one dose to the person who
                   is more vulnerable to COVID-19. In that circumstances the failure
                   to administer the COVID-19 vaccine to the person in a less-
                   vulnerable population “relat[es] to . . . the administration to” the
                   person in the vulnerable population. The person in the vulnerable
                   population was able to receive the vaccine only because it was not
                   administered to the person in the less- vulnerable population.
                   Prioritization or       purposeful    allocation    of a     Covered
                   Countermeasure, particularly if done in accordance with a public
                   health authority’s directive, can fall within the PREP Act and this
                   Declaration’s liability protections.

   In other words, if a provider must ration covered countermeasures, the decision on how to

   ration it “can fall within the PREP Act” and thus would be afforded protection from liability.

          There are two reasons why this passage in the Fourth Declaration does not create

   jurisdiction: (1) it is beyond the scope of a Declaration under the authorizing statute, and therefore

   not entitled to any deference, and (2) even if this Court were to follow that rationale,
                                                                                 6

   Defendants’ preemption defense would be so fact-bound as to preclude federal question

   jurisdiction.


          1. The Fourth Declaration’s expansion of the scope of liability protection is not
             entitled to deference.

          The plain text of the PREP Act provides that its protection from liability only applies if

   a plaintiff’s injury was caused by the actual use of a covered countermeasure. 42 U.S.C.

   247d- 6d(a)(2)(B) (“immunity … applies to any claim for loss that has a causal relationship

   with the administration to or use by an individual of a covered countermeasure”). The

   non-use of a countermeasure does not afford any such protection under the statute.

          The former Secretary of HHS attempted to expand this protection in the Fourth Declaration

   by reinterpreting the statute, but such interpretation is not authorized. The authority for


                                                    14
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 15 of 22



   issuing declarations is found in 42 U.S.C. § 247d-6d(b). A declaration ’s contents are to

   consist of five portions:

                     (A) the categories of diseases, health conditions, or threats to
                     health for which the Secretary recommends the administration or
                     use of the countermeasure;
                     (B) the period or periods during which … subsection (a) [liability
                     protections] is in effect …

                     (C)the population or populations of individuals for which subsection
                     (a) [liability protections]is in effect with respect to the
                     administration or use of the countermeasures …

                     (D) the geographic area or areas for which subsection (a)
                     is in effect with respect to the administration or use of the
                     countermeasure … and

                     (E) whether subsection (a) is effective only to a particular means
                         of distribution [such as by donation or commercial sale].

   42 U.S.C. § 247d-6d(b)(2)(A)-(E).

            Nothing in the statute delegates any authority to the Secretary of HHS to interpret or

   expand the meaning of the PREP Act’s preemption provision or liability protections.6 In order to

   be afforded Chevron deference (Chevron U.S.A., Inc. v. Natural Resources Defense Council,

   Inc., 467 U.S. 837 (1984)) the agency action must be by a rule “promulgated pursuant to

   authority Congress has delegated to the official.” Gonzales v. Oregon, 546 U.S. 243, 258

   (2006) (citation omitted). Where an executive official’s interpretation of a statute extends beyond

   the rulemaking authority granted by that statute, courts do not give that interpretation any

   deference. Id. By contrast, where Congress expressly delegates a cabinet Secretary to “make

   such interpretations” of a statute, Chevron deference applies. Heimmermann v. First Union Mortg.

   Corp., 305 F.3d 1257, 1261 (11th Cir. 2002).

          The PREP Act did not delegate any authority to the Secretary of HHS to interpret the


   6 Defendants also suggest that the Fourth Declaration stated “Through the PREP Act, Congress delegated to [the
   Secretary of HHS] the authority to strike the appropriate Federal-state balance . . .” [D.E. 1 p. 17]. No one disputes
   that the Secretary was empowered to identify covered countermeasures, but Congress certainly did not delegate
   the authority to strike a federal-state balance for purposes of determining a federal court’s jurisdiction.



                                                            15
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 16 of 22



   breadth of preemption, nor to interpret the extend of liability protections, beyond the terms of the

   PREP Act itself. Instead, it delegated authority to define five discrete aspects of those liability

   protections. This delegation does not include the authority to extend liability protections beyond the

   terms of the statute, which only apply to covered entities’ actual employment of countermeasures.

   The Fourth Declaration goes beyond that delegation of authority and purports to extend those

   protections (in some limited circumstances) to covered entities’ decisions not to employ covered

   countermeasures. The inclusion of such language in the Fourth Declaration was ultra vires and

   should not be afforded any deference.


        2. Even if Grable Jurisdiction Applied to an Affirmative Defense, and Even if
           the Fourth Declaration’s Interpretation of the PREP Act were Entitled to
           Deference, Defendants’ Preemption Defense is Fact-Bound and Situation-
           Specific.

          The circumstances in which a federal issue embedded within a state cause of action will

   be sufficient to invoke federal question jurisdiction under 28 U.S.C. § 1331 are limited to cases

   raising “nearly pure issue[s] of law,” the resolution of which would establish a rule applicable to

   numerous cases. Empire Healthchoice, 547 U.S. at 700.7                       By contrast, to the extent a state-

   law claim raises issues regarding a violation of federal law that are “fact-bound and situation-

   specific, ” such federal issues do not raise a substantial federal question sufficient to invoke

   federal question jurisdiction. Id. at 700-01.

          The Eleventh Circuit has emphasized this rule. “Unlike Grable, Empire Healthchoice

   presented a ‘fact-bound and situation-specific’ issue; thus, federal jurisdiction was inappropriate

   in the latter case.” Adventure Outdoors, 552 F.3d at 1299. Although the defendants in

   Adventure Outdoors attempted to characterize the plaintiffs’ claims as raising a “dispute over



   7 The plaintiff in Empire Healthchoice was a federal employee health plan’s insurance carrier, which attempted to
   enforce subrogation rights against a personal injury settlement. Although the dissenting opinion noted that “There
   is little about this case that is not federal” (547 U.S. at 702 (Breyer, J., dissenting)), the Court held that it did not
   “arise under” federal law.



                                                              16
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 17 of 22



   the meaning of federal law,” the Eleventh Circuit rejected that effort. “[T]he defendants

   mischaracterize the nature of the dispute.” Id. In the Court’s view, “resolution of the plaintiffs’

   claims ultimately would require an evaluation of [Plaintiffs’] factual argument. To be sure, the

   jury would have to apply federal law to reach its decision. But as the Supreme Court explained

   in Grable, the federal courts have rejected the ‘expansive view that mere need to apply federal

   law in a state-law claim will suffice to open the “arising under” door.’” Adventure Outdoors, 552

   F.3d at 1300 (quoting Grable, 545 U.S. at 313). This Court has likewise applied the rule that

   “fact-bound” allegations that federal law has been violated do not raise substantial federal

   questions. See Meyer v. Health Management, Assoc., Inc., 841 F.Supp.2d 1262, 1268-69 (S.D.

   Fla. 2012).

         This case is further removed from Grable because Plaintiff’s claim itself does not raise

   any issue of federal law, neither a legal nor factual issue. It is the preemption defense that,

   according to Defendants, will raise an issue of federal law. But to the extent that they even have

   such a defense, they are limited to the potential circumstance of rationing countermeasures

   identified in the Fourth Declaration. Plaintiff submits that this interpretation of the statute is

   incompatible with its plain text. But even if that were not the case, a “rationing” defense would

   only apply if the jury determined that the reason Defendant failed to satisfy its state-law duty

   to Ms. Yore was that it was rationing covered countermeasures and had to prioritize other

   residents. This is the very definition of “fact-bound” allegations which should be adjudicated by

   a state court.

        E . “Complete Preemption” is a Rare Doctrine that Does Not Apply to the PREP
            Act.

        The only basis left to invoke federal question jurisdiction is through the exceedingly

   rare “complete preemption” doctrine. As courts throughout the country have correctly

   concluded, this doctrine does not apply to the PREP Act.

        “Complete preemption is a rare doctrine that entirely transforms a state-law claim into



                                                   17
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 18 of 22



   a federal claim, regardless of how the plaintiff framed the legal issue in the complaint.” Cmty.

   State Bank v. Strong, 651 F.3d 1241, 1260 n. 16 (11th Cir. 2011). The “Supreme Court has

   applied [it] to only three federal statutes: § 301 of the [Labor Management Relations Act], the

   Employee Retirement Income Security Act of 1974, 29 U.S.C. 1132, and §§ 85 and 86 of the

   National Bank Act.” Atwater v. NFL Players Ass’n., 626 F.3d 1170, 1176 n. 7 (11th Cir. 2010).

        When courts give “complete preemption” effect to a statute, it is because Congress has

   shown a clear intent to completely displace state law. For instance, section 301 of the LMRA

   explicitly grants federal courts jurisdiction over “[s]uits for violation of contracts between an

   employer and a labor organization representing employees in an industry affecting commerce.

   ” 29 U.S.C. 185. So, any question “relating to what the parties to a labor agreement agreed, and

   what legal consequences were intended to flow from breaches of that agreement, must be

   resolved by reference to uniform federal law, whether such questions arise in the context of a

   suit for breach of contract or a suit alleging liability in tort.” Allis-Chalmers Corp. v. Lueck, 471

   U.S. 202, 211 (1985).

        The PREP Act does not mandate a federal forum for an ordinary negligence case.

   Instead, “Only claims related to the administration of designing, manufacturing, and distributing

   covered countermeasures to individuals is preempted.” Estate of Maglioli, 2020 WL 4671091 at *8,

   n.6, citing 42 U.S.C. § 247d-6d(b)(8). Although it creates a federal claims process, that only

   applies to claims made by an “eligible individual for a covered injury directly caused by the

   administration or use of a covered countermeasure.” 42 U.S.C. § 247d-6e(b)(1). Plaintiff in

   this case would obviously have no such claim, since the factual allegations are that her

   decedent’s disease and death were caused by the failure to take precautions. Even if such

   precautions were “covered countermeasures” (which is not pleaded in the Complaint, and cannot

   therefore be considered the operative facts for purposes of this Motion) there is no cause of

   action to replace the one alleged under state law. Congress has therefore not “displaced” the

   state-law cause of action with a federal substitute. It has also not displaced the state-law cause


                                                    18
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 19 of 22



   of action by immunizing Defendant. Immunity from liability is factually dependent on whether a

   plaintiff’s claim was “caused by, arising out of, relating to, or resulting from the administration

   to or the use by an individual of a covered countermeasure”. 42 U.S.C. § 247d-6d(a)(1). The

   same section further clarifies that for immunity to apply, the claim must have “a causal

   relationship with the administration to or use by an individual of a covered countermeasure”.

   42 U.S.C. § 247d-6d(a)(2)(B). Plaintiff’s Complaint in this case in fact, claims the exact opposite.

   Complaint ¶ 14. The Complaint does not allege that the use of a covered countermeasure

   by any individual caused the disease or death at issue.

        The plain text of the statute demonstrates that Congress intended to immunize certain

   covered entities from liability under a narrow factual scenario: where an injury, disease, or death,

   is caused by the use of countermeasures that have been designated by the Secretary of HHS.

   There is nothing in the statute that displaces all state-law causes of action for negligence in

   which the standard of care might have involved the use of covered countermeasures. Such a

   broad reading of the statute is unjustified by the text.

        Every federal court to have considered this issue, except one, agrees. The court in

   Estate of Maglioli put it succinctly:

                   The PREP Act, as amended, is an emergency response to the
                   pandemic. Its evident purpose is to embolden caregivers,
                   permitting them to administer certain encouraged forms of care
                   (listed COVID ‘countermeasures’) with the assurance that they will
                   not face liability for having done so. Nothing in the language of the
                   Act suggests that it was intended to more broadly displace state-
                   law causes of action for, e.g., malpractice or substandard care–
                   even if proper care possibly would have entailed administration of
                   such countermeasures.

   2020 WL 4671091 at *8.

           Defendants attempt to find support in an “advisory opinion” by the former general counsel

   to HHS. “[A]n interpretation contained in an opinion letter, not one arrived at after, for example,

   a formal adjudication or notice-and-comment rulemaking” is “like interpretations contained in

   policy statements, agency manuals, and enforcement guidelines, all of which lack the force


                                                    19
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 20 of 22



   of law” Christensen v. Harris County, 529 U.S. 576, 587 (2000). These materials “do not warrant

   Chevron- style deference.” Id. (citing Reno v. Koray, 515 U.S. 50, 61 (1995)). The advisory opinion

   itself notes that it does not have the force of law.

          Even if the former counsel’s opinions had been adopted in a Declaration by the Secretary

   of HHS, they would still be entitled to no deference because they are beyond the “exercise

   of the Secretary’s delegated lawmaking powers”. Id. (citing Martin v. Occupational Safety

   and Health Review Comm’n, 499 U.S. 144, 157 (1991)). Despite the assertions by Defendants

   that the subsequent administration adopted this reading, the Acting Secretary of HHS issued a Fifth

   Amended Declaration under the PREP Act, effective January 28, 2021, which does incorporate

   some prior advisory opinions, but notably not the one on which Defendants rely.

          In any event, an attorney’s opinion on the preemptive effect of a statute, and a federal

   court ’s jurisdiction to hear a preemption defense, is worth no more deference than the

   persuasiveness of the opinion demands. In this case, the advisory opinion conflicts with the text

   of the statute, which does not purport to displace state negligence law, and the decisions of

   multiple jurists throughout the country.

         Complete preemption is exceedingly rare and “in ‘the absence of explicit direction from

   Congress,’ the Supreme Court has indicated its reluctance to find the extraordinary preemptive

   power necessary for complete preemption. Geddes, 321 F.3d at 1353 (citation omitted).

   Such explicit direction is lacking here. The PREP Act is not a complete preemption statute.

         V.      DEFENDANTS ARE NOT FEDERAL OFFICERS, OR ACTING UNDER THE
                 UNITED STATES, ITS AGENCIES OR OFFICERS, AND THEREFORE IS NOT
                 ENTITLED TO REMOVAL PURSUANT TO 28 U.S.C. 1442(a)(1)

         Similar to Defendants other arguments infra, this issue has been previously decided by

   District Courts in the context of COVID-19 and requests for Federal Jurisdiction. See Nava

   v. Parkwest Rehab. Ctr. LLC, 2021 WL 1253577 (C.D. Cal. Apr. 5, 2021). Unlike the federal

   question removal statute, § 1442(a)(1) is "liberally construed," although "not limitless." Fidelitad,



                                                     20
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 21 of 22



   Inc. v. Insitu, Inc., 904 F.3d 1095, 1099 (9th Cir. 2018). Relevantly, "[a] private firm's compliance

   (or noncompliance) with federal laws, rules, and regulations does not by itself fall within the scope

   of the statutory phrase 'acting under' a federal 'official.' And that is so even if the regulation is highly

   detailed and even if the private firm's activities are highly supervised and monitored." Watson v.

   Philip Morris Cos., 551 U.S. 142, 153, 127 S. Ct. 2301, 168 L. Ed. 2d 42 (2007).              Defendants

   here fail to identify and specific directive with respect to their designation as a Federal agent other

   than general guidelines which were established for the entire Country and alternatively residents

   of the State of Florida generally.

         Even "a highly regulated firm cannot find a statutory basis for removal in the fact of federal

   regulation alone." Watson v. Philip Morris Cos., 551 U.S. 142, 153, 127 S. Ct. 2301, 168 L. Ed.

   2d 42 (2007). A "special relationship" must exist between the federal and private entities. Id.,

   at 157. "This relationship typically involves subjection, guidance, or control [and] the private

   person's acting under must involve an effort to assist, or to help carry out, the duties or tasks of

   the federal superior." St. Charles Surgical Hosp., L.L.C. v. La. Health Serv. & Indem. Co., (St.

   Chas. I), 935 F.3d 352, 356 (5th Cir. 2019) (citations and internal quotations omitted).                  A

   private company’s compliance (or noncompliance) with federal laws, rules, and regulations does

   not by itself fall within the scope of the statutory phrase "acting under" a federal "official."       This

   is true even if the regulation is highly detailed and even if the private firm's activities are highly

   supervised and monitored. Watson, 551 U.S. at 153.

   In the instant matter, Defendants have absolutely no “special relationship” with any Federal

   officer or Agency of the government. At most, this merely identifies Defendants as a “highly

   regulated” entity, and this is insufficient to confer Federal jurisdiction. See Watson, 551 U.S. at

   153; St. Charles Surgical Hosp., L.L.C. v. Louisiana Health Serv. & Indem. Co., (St. Chas. II),

   990 F.3d 447, 452 (5th Cir. 2021). Therefore, remand is appropriate.

                                            VI.     CONCLUSION

           For all the foregoing reasons, Plaintiff respectfully moves this Court to remand this


                                                       21
Case 9:21-cv-81417-DMM Document 6 Entered on FLSD Docket 08/23/2021 Page 22 of 22



   case to the Circuit Court for the Fifteenth Judicial Circuit in and for Palm Beach County, Florida.


     Dated this 23rd day of August, 2021.




                         Respectfully submitted,



                                                /s/ Thomas Jablonski__
                                                Thomas Jablonski, Esq.
                                                Florida Bar No.: 121866
                                                Shevin Law Firm PLLC
                                                7777 Glades Road, Suite 212
                                                Boca Raton, Florida 33434
                                                Phone:(561) 409-0138
                                                eservice@shevinlawfirm.com
                                                Attorneys for Plaintiff




                                                   22
